     Case 2:18-cv-02335-RFB-DJA Document 34 Filed 05/14/20 Page 1 of 2


 1   TODD E. KENNEDY, ESQ.
     Nevada Bar No. 6014
 2   KENNEDY & COUVILLIER
     3271 E. Warm Springs Rd.
 3
     Las Vegas, Nevada 89120
 4   702-605-3440
     Tkennedy@kclawnv.com
 5
     Attorneys for Plaintiff Mark
 6   Streeter
 7
                                      UNITED STATES DISTRICT COURT
 8
                                              DISTRICT OF NEVADA
 9
     Mark Streeter, derivatively on behalf      )             Case No: 2:18-cv-02335-RFB-CWH
10
     Of the shareholders of Glow Threads, Inc., )
11                                              )
                    Plaintiff,                  )             STIPULATION AND ORDER
12   v.                                         )             TO EXTEND TIME TO FILE
                                                )             OPPOSITION TO MOTION TO
13   Arman Izadi a/k/a Alexander Izadi a/k/a    )             DISMISS
     Armani, individually and as trustee of     )             [First Request]
14
     the Orange Trust; Sancho Van Ryan          )
15   a/k/a Sancho Jindasa; and Glow Threads,    )
      Inc.,                                     )
16                                              )
                    Defendants.                 )
17   ____________________________________)
18

19           Plaintiff Mark Streeter and Defendants Arman Izadi, Sancho Van Ryan and Glow

20   Threads, Inc., by and through their counsel, hereby respectfully submit this Stipulation and

21   Order Extending Time for Plaintiff to Respond to the Motion To Dismiss filed by Defendants

22   (ECF No. 30)

23           1.       On Tuesday May 5, 2020, Defendants filed a Motion to Dismiss the First

24   Amended Complaint. Under the Rules, an Opposition is presently due on Tuesday, May 19,

25   2020. (ECF No. 30).

26           2.        This Stipulation is made in accordance with LR 6-1, LR 6-2, and LR II 7-1 of the

27   Local Rules of this Court. This is the first request for an extension of time to file a response to

28   the motion to dismiss. The reason for this request is that the COVID 19 emergency and related
                                                     1 of 2
     ClarkHill\J1175\390842\223744662.v1-4/16/20
     Case 2:18-cv-02335-RFB-DJA Document 34 Filed 05/14/20 Page 2 of 2


 1   limitations have significantly hampered Plaintiff’s ability to complete his response to the Motion

 2   to Dismiss.

 3           4.       Accordingly, the Parties stipulate and agree that Plaintiff’s time to respond to the

 4   Motion to Dismiss (ECF No. 30 is extended to Friday, May 22, 2020.

 5   CLARK HILL, PLLC                                         KENNEDY & COUVILLIER, PLLC

 6
     By: /s/ Mark Dzarnoski, Esq.                             By:    /s/ Todd E. Kennedy, Esq.
 7   MARK DZARNOSKI. ESQ.                                     TODD E. KENNEDY, ESQ.
     Nevada Bar No. 6696                                      Nevada Bar No. 6014
 8   MICHAEL V. CRISTALLI, ESQ.                               3271 E. Warm Springs Rd.
     Nevada Bar No. 6696                                      Las Vegas, Nevada 89120
 9   JOHN A. HUNT, ESQ.                                       702-605-3440
     Nevada Bar No. 1888                                      E-mail: tkennedy@kclawnv.com
10   E-mail: jhunt@clarkhill.com
     3800 Howard Hughes Parkway, Suite 500                    Attorneys for Plaintiff Mark Streeter
11   Las Vegas, Nevada 89169
     Telephone: (702) 862-8300
12   Email: mdzarnoski@clarkhill.com
     Email: mcristalli@clarkhill.com
13   Attorneys for Defendants Arman Izadi
     aka Alexander Izadi aka Armani;
14   Sancho Van Ryan aka Sancho Jindasa
     And Glow Threads, Inc.
15

16                                                 ORDER

17           IT IS SO ORDERED.                       ________________________________
                                                     RICHARD F. BOULWARE, II
18                                                   UNITED STATES DISTRICT JUDGE
                                                    _________________________________________
19                                                   DATED STATES
                                                    UNITED  this 14thDISTRICT
                                                                     day of May,JUDGE
                                                                                 2020.
20

21

22

23

24

25

26

27

28
                                                     2 of 2
     ClarkHill\J1175\390842\223744662.v1-4/16/20
